                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 
 KATHERINE VASQUEZ,

                            Plaintiff,

                          -against-                                   1:21-cv-2817-MKV

 CONCOURSE VILLAGE, INC., RICHARD                                  ORDER OF DISMISSAL
 VAZQUEZ, MADISON SECURITY GROUP, and
 PRESTIGE MANAGEMENT, INC.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a notice from Magistrate Judge Lehrburger, to whom this matter

was referred for settlement purposes, informing the Court that the parties have reached a settlement

in principle.   Accordingly, IT IS HEREBY ORDERED that the above-captioned action is

discontinued without costs to any party and without prejudice to restoring the action to this Court’s

calendar if the application to restore the action is made by July 31, 2021. If no such application

is made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital

On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      ___________
                                                      __       ___
                                                                ________ _____
                                                                       __   ____
                                                                               ____
                                                                                  ______
                                                                                      _________
Date: June 30, 2021                                   MARY YKKAY
                                                               AY VYSKOCIL
                                                                    VYS
                                                                     YSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist      Juddge
